Citation Nr: 1000412	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to April 
1970 and from July 1970 to January 1973 with additional time 
in the Oregon Army National Guard.  He served in Vietnam and 
was awarded the Combat Action Ribbon and the Vietnam Service 
Medal with three bronze stars.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claims.

In the aforementioned November 2004 rating decision, the RO 
denied the Veteran's claims for (1) service connection for 
right elbow pain; (2) service connection of left elbow pain; 
(3) service connection for degenerative disc disease and 
degenerative joint disease of the cervical spine; and (4) 
reopening of a previously denied claim for service connection 
for chest burns.  In a September 2007 rating decision, the RO 
denied the Veteran's claims for service connection for 
peripheral neuropathy of the legs and service connection for 
diabetes mellitus, type II, as due to herbicide exposure.  
The Veteran did not perfect an appeal as to those issues by 
filing a VA Form 9 or similar document, and thus, they are 
not before the Board.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

During the pendency of the Veteran's appeal, the RO has 
granted the Veteran's claims for (1) service connection for 
posttraumatic stress disorder (PTSD); (2) service connection 
for degenerative disc disease and degenerative joint disease 
of the lumbar spine with lumbar strain; (3) service 
connection for surgical scar of the lumbar spine; (4) service 
connection for major depressive disorder; (5) entitlement to 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU); 
and (6) eligibility to dependants' educational assistance 
under 38 U.S.C. § chapter 35.  At the present, the Veteran is 
not in disagreement with the assigned disability ratings or 
effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  Therefore, those 
matters are not in appellate status.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in June 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss and 
bilateral tinnitus are the result of a disease or injury in 
service.


CONCLUSION OF LAW

Bilateral hearing loss and bilateral tinnitus were incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claims

The Veteran alleges that he currently suffers from bilateral 
hearing loss and bilateral tinnitus that are the result of 
his time in active duty service.  Specifically, the Veteran 
alleges that his exposure to noise during combat while 
serving with the infantry in Hue City during the Tet 
Offensive caused his current disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2009).  When audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The VA audiological examination provided to the Veteran in 
August 2004 establishes that the Veteran currently suffers 
from bilateral hearing loss and bilateral tinnitus.  See the 
August 2004 VA audiological examination report.  
Additionally, audiological tests completed in conjunction 
with the Veteran's National Guard service evidence that the 
Veteran has bilateral hearing loss for VA purposes under 
38 C.F.R. § 3.385.  

Service treatment records indicate the Veteran was provided 
audiometric evaluations both at entrance to and separation 
from both periods of his service.  Concerning the Veteran's 
August 1966 entrance audiogram, prior to November 1967, 
military audiometric results were reported in American 
Standards Association (ASA) units; VA used ASA units prior to 
July 1966.  However, in July 1966, VA adopted International 
Organization for Standardization (ISO) units, and the 
military followed suit in November 1967.  The current 
definition for a hearing loss disability found at 38 C.F.R. § 
3.385 is based on ISO units.  The military audiogram in the 
instant case conducted in August 1966 must be converted from 
ASA to ISO units.

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  

At the Veteran's August 1966 entrance examination, pure tone 
thresholds, in decibels, converted to ISO units, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
NA
20
LEFT
10
5
5
NA
10

Speech recognition ability was not reported.  

On examination pending service discharge in April 1970, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
65
LEFT
10
0
0
5
35

Again, speech recognition ability was not reported.  

As the Veteran demonstrated a pure tone threshold of 65 at 
4000 Hertz in the right ear at the April 1970 separation 
examination, he incurred right ear hearing loss for VA 
purposes under 38 C.F.R. § 3.385 during his first period of 
service.  

At the Veteran's July 1970 re-enlistment examination, pure 
tone thresholds, in decibels, were as follows:  


(CONTINUED ON NEXT PAGE)




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NA
NA
LEFT
0
0
0
NA
NA

Again, speech recognition ability was not reported.  

On examination pending service discharge in January 1973, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
5
0
0
55

Again, speech recognition ability was not reported.  

As the Veteran demonstrated a pure tone threshold of 55 at 
4000 Hertz in the left ear at the January 1973 separation 
examination, he incurred left ear hearing loss for VA 
purposes under 38 C.F.R. § 3.385 during his second period of 
service.  

The question must be answered, though, as to whether the 
Veteran likely incurred acoustic trauma during service.  His 
personnel records indicate that he was a cook - a military 
occupational specialty not usually associated with noise 
exposure.  However, he testified during the June 2009 VA 
hearing that he was put into duty with the infantry and 
participated in combat with the enemy on several occasions.  
See the VA hearing transcript at pages 3 and 4.  He is 
certainly competent to provide such lay evidence, and there 
is nothing to contradict his statements.  Indeed, the 
Veteran's accounts of his combat service are confirmed by his 
personnel records which evidence his receipt of the Combat 
Action Ribbon and the Vietnam Service Medal with three bronze 
stars.  Therefore, resolving any doubt in his favor, the 
Board concludes that he was exposed to acoustic trauma during 
service.

In sum, the Veteran experienced acoustic trauma in service, 
and his service treatment records reflect that he incurred 
right ear hearing loss during his first period of service and 
left ear hearing loss during his second period of service.  

The Board notes that the August 2004 VA examiner opined that 
the Veteran's currently diagnosed bilateral hearing loss and 
tinnitus were less likely as not related to his service, but 
were more likely related to his post-service employment.  
However, the Board notes that the Veteran's April 1970 and 
January 1973 separation examination audiograms reflect 
hearing loss for VA purposes under 38 C.F.R. § 3.385 before 
the Veteran's post service employment.  Concerning tinnitus, 
the August 2004 VA examination report reflects the Veteran's 
assertion that his tinnitus began in 1998.  However, the 
Veteran testified that he has experienced ringing in his ears 
since his service in the Republic of Vietnam.  See the June 
2009 VA hearing transcript at page 5.  The Veteran is 
certainly credible to report experiencing such symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

In light of the evidence that the Veteran was exposed to 
acoustic trauma in service and that his April 1970 and 
January 1973 separation examinations reflect hearing loss for 
VA purposes in the right and left ears, respectively, the 
weight of the probative evidence of record indicates that the 
Veteran incurred bilateral hearing loss and as likely as not 
tinnitus during service.  

Therefore, the benefit-of-the-doubt will be conferred in his 
favor and his claims for service connection are granted, 
subject to the controlling laws and regulations, which govern 
awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2009); see also Gilbert v. 
Derwinksi, 1 Vet. App. 49 (1990).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus have been 
granted, as discussed above.  As such, the Board finds that 
any error related to the VCAA on those claims is moot.  See 
38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


